



Exhibit 10.1


AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment to the Employment Agreement (this “Amendment”) is effective as of
January 30, 2018 and concerns the Employment Agreement entered into on June 9,
2011 (the “Agreement”), as amended, by and between Charles V. Bergh
(“Executive”) and Levi Strauss & Co., a Delaware corporation (the
“Corporation”). All capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings set forth in the Agreement.
1. Section 10(b) of the Second Part of the Agreement shall be replaced in its
entirety by the following:
(b) Equity Vesting. Notwithstanding anything to the contrary in the applicable
plan or agreement and subject to Section 13(c) of this Agreement, (i) 100% of
Executive’s outstanding equity and other long-term incentive awards that were
granted after December 31, 2017 and have remained outstanding for at least
twelve (12) months will continue to vest (determined as if Executive had
remained in continuous service through each of the applicable vesting dates and
subject to the achievement of any applicable performance conditions with respect
to performance-based equity awards) and, if applicable, shall be settled
following Executive’s termination in accordance with the settlement terms of the
applicable grant agreement, and (ii) all vested equity and other long-term
incentive awards (including those vesting under the preceding clause) granted as
SARs or stock options shall be exercisable and remain exercisable for eighteen
(18) months following the final vesting date under the applicable SAR or stock
option (or for such longer period, if any, set forth in the applicable SAR or
stock option grant agreement), but (x) in no event later than the original
term/expiration date of the award; and (y) only during an exercise window
permitted under the terms the Corporation’s 2006 EIP (or substantially similar
provisions under the successor thereto under which the applicable award is
granted) as may apply prior to the occurrence of an initial public offering.
Executive’s outstanding equity and other long-term incentive awards that were
granted prior to January 1, 2018, shall be governed by the terms of this
Agreement (as in effect prior to its amendment on January 30, 2018) and the
terms of the applicable grant agreement.
2. Section 13(c) of the Third Part of the Agreement shall be replaced in its
entirety by the following:
(c) Equity Vesting. Notwithstanding anything to the contrary in the 2006 EIP (or
successor plan) or any award thereunder, 100% of Executive’s then (i)
outstanding equity and other long-term incentive awards that were granted after
December 31, 2017 will immediately fully vest upon Executive’s Qualifying CIC
Termination (and, in the case of performance-based equity awards, fully vest at
target levels) and, if applicable, shall be settled following Executive’s
Qualifying CIC Termination in accordance with the settlement terms of the
applicable grant agreement, and (ii) all vested equity and other long-term
incentive awards (including those vesting under the preceding clause) granted as
SARs or stock options shall be exercisable and remain exercisable for eighteen
(18) months following the date of Executive’s termination (or for such longer
period, if any, set forth in the applicable SAR or stock option





--------------------------------------------------------------------------------





grant agreement), but in no event later the original term/expiration date of the
award (but to the extent that the 2006 EIP (or successor plan) and awards
granted thereunder apply after such Change in Control in accordance with the
terms thereof as in effect prior to such Change in Control and such Change in
Control occurs prior to the occurrence of an initial public offering, only
during an exercise window permitted thereunder). Section 10(b) shall govern any
such termination following the second anniversary of the Change in Control.
Executive’s outstanding equity and other long-term incentive awards that were
granted prior to January 1, 2018, shall be governed by the terms of this
Agreement (as in effect prior to its amendment on January 30, 2018) and the
terms of the applicable grant agreement.
3. This constitutes the entire Amendment to the Agreement between the parties.
Except as expressly amended hereby, all terms and conditions contained in the
Agreement shall remain in full force and effect.
In WITNESS WHEREOF, each of the parties has caused this Amendment to be duly
authorized and signed.


Levi Strauss & Co.
  
By: _____________________________
Name: Elizabeth Wood
Title: SVP & Chief Human Resources Officer
  
Charles V. Bergh
  
By: _____________________________
Name: Charles V. Bergh
Title: President & Chief Executive Officer







